RUBICON MINERALS CORPORPORATION Report of Voting Results This report is filed pursuant to Section 11.3 of National Instrument 51-102 and relates to the results of voting at the annual and special general meeting of shareholders of Rubicon Minerals Corporation held on May 31, 2010 (the “Meeting”). Description of Matter Outcome of Vote 1. Number of Directors Ordinary resolution to determine the number of directors at five. Resolution approved 2. Election of Directors Election of the following nominees of management as directors of the Company for the ensuing year: David W. Adamson David R. Reid Christopher Bradbrook Bruce A. Thomas, Q.C. Julian Kemp, B.B.A., C.A All nominees proposed by management were elected by acclamation for the ensuing year. 3. Appointment of Auditors Ordinary resolution to approve the appointment of De Visser Gray LLP, Chartered Accountants, as auditors of the Company for the ensuing year and authorize the directors to fix their remuneration Resolution approved DATED this 31st day of May, 2010 RUBICON MINERALS CORPORATION “David W. Adamson” David W. Adamson President and CEO
